Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Action is in response to application filed on 12/27/2021 
Claims 91-110 are pending in this application.
Claims 91-110 are allowed.
Terminal Disclaimer
The terminal disclaimer filed on 12/27/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 15/264,738 (Patent No. 10,404,808) has been reviewed and is accepted.  The terminal disclaimer has been recorded.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach neither singly nor in combination, the claimed limitations of “establish a first connection to a first browser on a user device; receive a destination Uniform Resource Identifier; pass said destination Uniform Resource Identifier to a locally running browser; capture a video from rendered images on said locally running browser; transmit said video to said first browser on said user device; receive user input from said user device, said user input being captured by said first browser; and transmit said user input to said locally running browser” as recited in claim 91. These limitations, in conjunction with other limitations in the independent claims, are 
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure is listed below:
US 20140012898 A1: Abstract, Method of controlling playback of Internet web page video on remote or high quality video displays using a remote control device, such as a smart phone. The method runs a first client browser on the remote control device, which in turn sends commands to a proxy browser with a data buffer. In response to user commands from the remote control device, the proxy browser retrieves and buffers video and non-video web page data from Internet servers, and sends this data to the remote control device. Upon user command, the proxy browser also sends selected buffered data to a second client browser that is connected to the remote or high quality video display. Media player playback commands on the remote control are echoed to a second media player on the second client browser, resulting in good synchronization between devices. Various compression, IP address adjustment, and public key methods are also discussed.
US 20150156069 A1: Disclose obtaining video stream through proxy server the browser obtains duration required for returning the video stream data of the commonly used website by each proxy server, and performs the above processes according to the duration (spec [0082]).
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE LIN whose telephone number is (571) 272-5137.  The examiner can normally be reached on Monday – Friday 7:30 AM – 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J. Gillis can be reached on (571) 272-7951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S. L./
Examiner, Art Unit 2446



/MICHAEL A KELLER/Primary Patent Examiner, Art Unit 2446